Title: From Thomas Jefferson to Benjamin Franklin Bache, 29 September 1794
From: Jefferson, Thomas
To: Bache, Benjamin Franklin



Dear Sir
Monticello Sep. 29. 1794.

In a letter from Crosby, office keeper for the Secretary of state, he informs me you expressed some anxiety to receive the gong belonging to Mr. Franklin, the bringing of which here was the subject of a former apology to you. I have the promises of three several persons who went to China in different vessels in 1793. that they would bring me one each, and I presume I may count on their return the next summer. In the mean time Mr. Franklin’s is used here as the bell for a chateau clock which I have. I take the liberty of assuring you it is in perfect safety, that whether I recieve one or not, the next summer, it shall be then most sacredly returned, and that in case of any accident to my self, I have given notice to my family that it is the property of Mr. Franklin and is to be safely returned. Still should you require it’s immediate return, I will on receiving notice send it instantly to Richmond from whence there is a conveyance to Philadelphia every week. Retaining always the  same sentiments of esteem & respect, I am Dear Sir Your most obedt. & most humble servt

Th: Jefferson

